

EXHIBIT 10.01


SERIES A PREFERRED STOCK REPURCHASE AGREEMENT
 
This Settlement Agreement (this “Agreement”) is made and entered into as of May
31, 2007 (the “Effective Date”) by and between Insignia Solutions plc, a public
limited company incorporated under the laws of England and Wales (the
“Company”), Insignia Solutions Inc., a company incorporated under the laws of
Delaware (the “Issuer”) and those persons and entities listed on Exhibit A
hereto (the “Investors”). The Company, the Issuer and the Investors are
collectively referred to as “Parties”.
 
WHEREAS, each Investor purchased shares of the Issuer’s Series A Preferred
Stock, stated value of $100 per share (the “Series A Stock”) pursuant to that
certain Securities Subscription Agreement between the Company, the Issuer, the
Investors and certain other investors dated on or about June 30, 2005, (the
“Subscription Agreement”), and a certain Warrant to purchase American depositary
shares of the Company issued by the Company to each Investor on or about June
30, 2005 (each such warrant, a “Warrant”);
 
WHEREAS, the Issuer wishes to repurchase certain shares of Series A Stock held
by the Investors, and the Investors concurrently desire to have the Issuer
repurchase such shares of Series A Stock;
 
NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
Parties hereto agree as follows:
 
1. Repurchase of Series A Stock. Each Investor hereby severally agrees to sell
to the Company, and the Issuer hereby agrees to repurchase, the number of shares
of Series A Stock set forth besides each respective Investor’s name in the
column entitled “Shares of Series A Preferred Stock Repurchased” on Exhibit A
hereto (the “Repurchased Shares”) at a price of US$100.00 per share (the
“Repurchase Price”, payable by wire transfer of funds. Such repurchase shall be
effective, with respect to each Investor, immediately upon receipt of such funds
in their designated account set forth on the signature page hereto (the
“Effective Time”), and from and after such time, the Repurchased Shares shall no
longer be outstanding. Each Investor agrees that payment of the Repurchase Price
shall be deemed to satisfy in full any and all rights that the Investor may have
to accrued dividends with respect to the Repurchased Shares and to any other
rights thereunder. Each Investor agrees that promptly after the Effective Time,
it will return the certificates evidencing the Repurchased Shares to the Issuer
by federal express or other overnight courier to:
 
Insignia Solutions, Inc.
51 East Campbell Avenue, Suite 130
Campbell, California 95008
Attention: George Monk
 
2. Cancellation of Warrants. The Company and each undersigned Investor
acknowledge and agree that, from and after the Effective Time, each Warrant
issued to such Investor shall be null and void and of no further force and
effect whatsoever. Each Investor agrees that promptly after the Effective Time,
it will return the Warrants to the Issuer by federal express or other overnight
courier to the address set forth in Section 1.
 
 
 

--------------------------------------------------------------------------------

 
 
3. No Rights to Series A Stock or Warrants. Each Investor hereby acknowledges
and agrees that from and after the Effective Time, such Investor will have no
further rights with respect to his/her/its respective Repurchased Shares and
Warrant
 
4. General Release of Claims. For and in consideration of the repurchase by the
Issuer of the Repurchased Shares, each Investor hereby waives, releases, and
forever discharges the Company and the Issuer and each of their respective past
and present employees, officers, shareholders, directors, owners, agents,
attorneys, predecessors and successors (in each case in their capacity as such),
and the Company and the Issuer hereby waive, release and forever discharge each
of the Investors and each of their respective past and present employees,
officers, shareholders, directors, owners, agents, attorneys, predecessors and
successors (in each case in their capacity as such, from any and all claims,
charges, complaints, rights, demands, actions, or causes of action, whether
based in contract or tort, which such Investor, the Company or the Issuer has,
may have or claims to have had against any of them, whether known or unknown,
including, without limitation, any rights to any damages, accrued dividends or
other amounts pursuant to the Subscription Agreement, the Rights Agreement or
the Warrants, from the beginning of time to the present. Each Investor, the
Company and the Issuer further agree not to initiate any action, including any
legal, administrative, or other proceeding to assert any such claims; provided,
however, that nothing in this Section shall waive or release any rights any
Party hereto may have to seek enforcement of, or make a claim for breach of, the
covenants, representations, promises and provisions of this Agreement.
 
5. California Civil Code Section 1542 Waiver. Each Investor, the Issuer and the
Company hereby acknowledge that it is familiar with the provisions of Section
1542 of the Civil Code of the State of California, which provides that:
 
A GENERAL RELEASE DOES NOT EXTEND TO THE CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Each Investor, the Company and the Issuer hereby expressly, knowingly, and
intentionally waives and relinquishes any and all rights that it has against the
other party under Section 1542, and hereby assumes full responsibility for any
injuries, damages or losses that it may incur as a result of the execution of
this Agreement, the Subscription Agreement and the transactions provided for
therein.
 
7. No Assignment of Released Claims. Each Investor represents and warrants that
it has not assigned or conveyed any claims, which it has or purports to have
against the Releases to any other person.
 
8. Confidentiality. The Investors each agree not to reveal the terms of the
Agreement, nor the consideration for settlement set forth in the Agreement, to
any person, other than counsel, except for tax purposes or to fulfill corporate
financial reporting obligations, without the prior written consent of the Issuer
or the Company. Any breach of this confidentiality provision shall be deemed a
material breach of this Agreement.


9. Binding Agreement. The Parties agree that this Agreement shall be binding on
the Parties and their predecessors, successors, parent companies, subsidiaries,
affiliates, employees, officers, shareholders, directors, benefit plans (and
fiduciaries thereof), and agents.
 
 
2

--------------------------------------------------------------------------------

 
 
10. Final Agreement and Modification. This Agreement and all exhibits hereto
contain all of the terms, provisions, and understandings between and the Parties
in connection with the subject matter hereof, and are meant to be a full and
final agreement between them as to said subject matter. No modification of this
Agreement shall be effective except if in writing and signed by all Parties.
 
11. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of California, without regard to conflict of laws.
 
12. Litigation Expense. If any Party to this Agreement shall bring an action
against the other Party hereto by reason of the breach of any covenant,
warranty, representation, obligation or condition imposed by this Agreement, or
otherwise relating to or arising out of this Agreement, whether for declaratory
or other relief, the prevailing party in said action shall be entitled to said
party’s costs of suit and reasonable attorneys’ fees.
 
13.  Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all such counterparts
collectively shall constitute but one and the same Agreement. This Agreement may
be executed by facsimile, and a facsimile signature shall have the same force
and effect as an original signature on this document.
 
14.  Severability. In the event that any provision of this Agreement, or the
application of any such provision, is held by a tribunal of competent
jurisdiction to be contrary to law, the remaining provisions of this Agreement
will remain in full force and effect, and this Agreement will be interpreted as
if said invalid provision was omitted.
 
15.  Authority of Signatory. The Parties each represent and warrant that each
Party’s signatory has full authority to enter into this Agreement and to bind
his respective entity
 


 


[Signature Page Follows]






 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


COMPANY:


INSIGNIA SOLUTIONS PLC




By: /s/ George Monk                                                  


Name: G. Monk                                                            


Title: CFO                                                                     






ISSUER:


INSIGNIA SOLUTIONS, INC.




By: /s/ George Monk                                                  


Name: G. Monk                                                            


Title: CFO                                                                     






 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


M. Pino.




By:/s/ Michael Pino                                                    


Name:Michael Pino                                                    


Title:_________________________________






Designated Account [insert wire instructions below]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


T. Pino




By: /s/ Tiffany Pino                                                    


Name: Tiffany Pino                                                     


Title: _________________________________






Designated Account [insert wire instructions below]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


R. Zehner.




By:/s/ Richard N. Zehner                                          


Name: Richard N. Zehner                                          


Title: Private Investor                                                 




Designated Account [insert wire instructions below]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


Unity Capital.




By: /s/ Eli Schick                                                         


Name: Eli Schick                                                         


Title: Partner                                                                




Designated Account [insert wire instructions below]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


SRG Capital




By: /s/ Yoav Roth                                                       


Name:Yoav Roth                                                        


Title: Portfolio Manager                                            






Designated Account [insert wire instructions below]
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Investors
 
Investor
 
Shares of
Series A
Preferred Stock
Outstanding
 
Shares of Series A
Preferred Stock
Repurchased
 
Price
 
Proceeds
 
Warrant
Shares to
be Cancelled
 
T Pino
 
$
625
 
$
625
 
$
100
 
$
62,500
   
156250
 
M Pino
 
$
625
 
$
625
 
$
100
 
$
62,500
   
156250
 
Unity Capital
 
$
750
 
$
750
 
$
100
 
$
75,000
       
R Zehner
 
$
1,500
 
$
1,500
 
$
100
 
$
150,000
   
375000
 
SRG Capital
 
$
600
 
$
600
 
$
100
 
$
60,000
   
163,250
                       
$
410,000
   
850,750
 



 
 

--------------------------------------------------------------------------------

 